Citation Nr: 0922678	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-12 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to an initial compensable rating for 
residuals of an injury to the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to 
January 2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In August 2007, the Veteran 
testified at a personal Travel Board hearing before the 
undersigned.

In January 2008, the claims were remanded for further 
development.  As will be discussed below, the Board finds 
that another remand is necessary before a decision can be 
reached.  Therefore, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain VA examinations and VA records

In the January 2008 Board remand directives, the Board 
requested that the Veteran receive a VA examination to 
ascertain the current severity of his service-connected right 
knee disability and whether he had a current diagnosis 
related to his claim for a right hip disability.  VA 
examinations were scheduled in connection with his claims in 
October and November 2008.  The record reflects that the 
Veteran failed to report to the October 2008 VA examination 
and the November 2008 VA examination was cancelled.  In a 
January 2009 supplemental statement of the case (SSOC), the 
AMC denied the claims because the Veteran failed to report to 
the scheduled VA examinations.

However, a review of the claims file indicates that the 
Veteran has likely been on active duty when his VA 
examinations were scheduled.  The Board notes that a December 
2007 basic eligibility decision associated with the claims 
file after the January 2008 Board remand was issued indicates 
that the Veteran returned to active duty on December 8, 2007.  
VA treatment records reflect that the Veteran sought 
treatment from July to September 2007, and then did not 
receive treatment again until March 2008.  Thereafter, in a 
statement received in March 2009, the Veteran's father stated 
that the Veteran had been sent to Iraq and was currently on 
active duty for the time being.  Thus, because it appears 
that the Veteran might have been on active duty at the time 
of his scheduled VA examinations, a remand is necessary to 
attempt to reschedule them.  See 38 C.F.R. § 3.655.  

Further, in the February 2009 Form 646, the Veteran's 
representative noted that the Veteran contended during his 
August 2007 hearing that his right hip disability was caused 
by uneven walking because of the problem with his service-
connected right knee disability.  Under section 3.310(a) of 
VA regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Because the Veteran filed his 
claim for service connection in July 2006, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made.  As it does not appear that the 
Veteran has received a notice letter regarding the elements 
necessary to establish secondary service connection, he 
should receive such on remand.  

Additionally, any outstanding VA treatment records should be 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
notice letter in connection with his claim 
for service connection for a right hip 
disability, to include as secondary to 
service-connected right knee disability.  
The letter should inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  The letter should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions he is claiming the disabilities 
are secondary to.  The Veteran should also 
be informed of the requirements for 
establishing secondary service connection 
under the old version of the regulation 
for secondary service connection in effect 
prior to the September 2006 revision.  
38 C.F.R. § 3.310(a) (2006).

2.  Obtain and associate with the claims 
file copies of all clinical records, which 
are not already in the claims file, of the 
Veteran's treatment at the Columbia VA 
Medical Center.  An effort should also be 
made to secure any new service treatment 
records.  Any negative response should be 
included in the claims file.

3.  Ascertain whether the Veteran is 
currently serving on active duty.  If the 
Veteran has returned to veteran's status 
(no longer on active duty), schedule the 
Veteran for a VA examination.  If the 
Veteran remains on active duty, his appeal 
should be held in abeyance until he 
returns to veteran's status and can be 
scheduled for a VA examination.  If this 
is not possible, the record should be 
documented accordingly.  

As to the examination, the claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  The examiner should examine 
the Veteran's right knee and determine the 
current level of severity/disability.  
Range of motion studies should be 
performed, the findings reported in 
detail, and the examiner should 
specifically indicate if the Veteran has 
pain on both extension and flexion.  The 
impact on of the right knee on the 
Veteran's daily life and employment should 
also be indicated.  

The examiner should also, in accordance 
with DeLuca, supra, indicate whether the 
service-connected right knee disability is 
productive of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
Veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that fact 
must be so stated.

With regard to the right hip, the examiner 
should also determine if the Veteran has a 
current diagnosed right hip disability.  
The findings of spurring and a possible 
medial osteophyte should be addressed and 
the examiner should opine as to whether 
arthritis, even if minimal, is present.  
If the Veteran has a right hip diagnosis, 
the examiner should opine as to the 
likelihood (likely, unlikely, at least as 
likely as not) that it is related to the 
in-service right lower extremity injury.  

Secondly, the examiner should opine as to 
the relationship, if any, between the 
Veteran's service-connected right knee 
disability and any right hip disability.  
To the extent possible, (likely, unlikely, 
at least as likely as not) the examiner 
should opine whether any current right hip 
disability was either (a) proximately 
caused by or (b) proximately aggravated by 
his service-connected right knee and, if 
so, to what degree.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations, including the old version of 
38 C.F.R. § 3.310 (2006) for secondary 
service connection in effect prior to 
September 2006 amendment.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




